Title: Adams’ Report of the Argument: Suffolk Superior Court, Boston, August 1766
From: Adams, John
To: 


       Alcock vs. Warden.
       On a Bill of Exchange, drawn on N. York, protested.
       Q. made was whether Bill on N. York was a foreign Bill? So as to carry 10 Per Cent damages and 6 Per Cent Interest, as a Bill on London.
       Fitch reminded Court of the Case of Wimble and Bayard, in which he Said 10 Per Cent was allowed, upon Argument. Auchmuty recollected the Case by Pratts introducing a little Book, which no Body else knew. It was Marius on Bills of Exchange, which Holt calls a good Book. Winthrop, Price, Goldthwait &c. were enquird of and agreed that 10 Per Cent was allowd.
       Otis. Viner. Title, Bills of Exchange. Goldsmith’s Note indorsed, is a Bill of Exchange. We dont find any Distinction, between inland and foreign Bills, even in England, and the Inconvenience which is the Reason, is greater, in the Case at Bar, than in a Bill in England protested in any Part of Europe.
       Auchmuty. The Custom is not the same in all the Provinces. In Phyladelphia, they allow, 20 Per Cent. Here 10.
       
       Bacons Abridgment. Title Merchant and Merchandize. Of Inland Bills. Page 603.
       Cunninghams Law of Bills of Exchange.
       Gridley. The Foundation of this Damage is, that no Proscess runs from one Kingdom to another—and the Disappointment. Bills of Exchange, saving the Risque and Expence of Carriage, are of such Convenience that the whole commercial World is come into it.
       Court all of a Mind that 10 Per Cent should be allowed. Lynde thought this was not an Inland Bill.
      